Exhibit 2.1 AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER(this “Amendment”) is dated as of December 29, 2008 by and among HEALTH SYSTEMS SOLUTIONS, INC., a Nevada corporation (“Parent”), HSS ACQUISITION CORP., a Delaware corporation and a direct, wholly-owned subsidiary of Parent (“Merger Sub”), and EMAGEON INC., a Delaware corporation (the “Company”). All capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Merger Agreement (as defined below) RECITALS: WHEREAS, Parent, Merger Sub and the Company are party to that certain Agreement and Plan of Merger dated as of October 13, 2008 (the “Merger Agreement”); WHEREAS, Parent and Merger Sub were not able to consummate the Closing contemplated by the Merger Agreement on December 23, 2008; WHEREAS, in exchange for the agreements and covenants of Parent and Merger Sub herein, the Company is willing to extend the time for the Closing under the Merger Agreement as provided in this Amendment in order to allow Parent and Merger Sub to have additional time to arrange and obtain the Financing from Stanford International Bank Ltd.
